Filed 7/29/15 In re Anthony A. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re ANTHONY A., a Person Coming                                    B261744
Under the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. FJ51587)
THE PEOPLE,

         Plaintiff and Respondent,

         v.

ANTHONY A.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Robert J.
Totten, Juvenile Court Referee. Affirmed.
         Steven A. Torres, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                    ______________________________
       Sixteen-year-old Anthony A. forced a child under 14 years of age to orally
copulate him on several occasions over a one month period. On August 16, 2013, the
People filed an amended petition under Welfare and Institutions Code section 6021
alleging Anthony had committed a lewd act upon a child under the age of 14 years
(Pen. Code, § 288, subd. (a)), a forcible lewd act upon a child under the age of 14 years
(Pen. Code, § 288, subd. (b)(1)), and aggravated sexual assault of a child under the age of
14 years (Pen. Code, § 269, subd. (a)(4)). The People also filed a motion to declare
Anthony unfit to be dealt with under juvenile court law (§ 707, subd. (a)).
       On July 8, 2014, Anthony’s counsel declared a doubt as to Anthony’s competency.
The juvenile court suspended the proceedings and appointed Dr. Nancy Kaiser Boyd to
evaluate Anthony (§ 709). Following a contested hearing on October 7, 2014, the court
found Anthony competent and reinstated proceedings.
       Pursuant to a negotiated plea on December 23, 2014, Anthony admitted he had
committed a forcible lewd act upon a child under the age of 14 years (count 2). In return
the People agreed to withdraw their motion for a fitness hearing and moved to dismiss the
remaining counts. The juvenile court declared Anthony a ward of the court and the
offense a felony, and ordered Anthony committed to the Department of Corrections and
Rehabilitation, Division of Juvenile Justice for a maximum term of confinement not to
exceed eight years.
       Anthony filed a timely notice of appeal, and we appointed counsel to represent
him on appeal. After examination of the record, counsel filed an opening brief in which
no issues were raised. On June 18, 2015, we advised Anthony he had 30 days within
which to personally submit any contentions or issues he wished us to consider. We have
received no response.




1      Statutory references are to this code, unless otherwise indicated.

                                             2
       We have examined the record and are satisfied Anthony’s appellate attorney has
fully complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly
(2006) 40 Cal. 4th 106, 118-119; People v. Wende (1979) 25 Cal. 3d 436, 441.)

                                     DISPOSITION
       The order is affirmed.




                                                 ZELON, J.




We concur:




       PERLUSS, P. J.




       SEGAL, J.




                                             3